 

Exhibit 10.1

Execution Copy

CONSULTING AGREEMENT

This Consulting Agreement (“Agreement”) is made effective as of July 1, 2010, by
and between CONSOL Energy Inc., a Delaware corporation, CNX Center, 1000 CONSOL
Energy Drive, Canonsburg, Pennsylvania 15317 (“CONSOL” or the “Company”), and
John Whitmire, an individual (the “Consultant”). Unless otherwise stated in this
Agreement, the term “Company” includes the subsidiaries and affiliates of CONSOL
Energy Inc.

 

  1. Term

The term of this Agreement shall be for the period of twelve (12) months
commencing July 1, 2010 and terminating on June 30, 2011, subject to the terms
and conditions of this Agreement and unless terminated earlier in accordance
with paragraph 11 herein (the “Term”); provided, however, that commencing on
July 1, 2011 and on each anniversary thereafter, the Term shall be automatically
extended for an additional one-year period (each a “Renewal Term”), subject to
the terms and conditions of this Agreement and unless terminated earlier in
accordance with paragraph 11 herein. For purposes of clarity, each Term or
Renewal Term shall be for a one-year period.

 

  2. Services

During the term of this Agreement, the Consultant shall perform the services
defined in Exhibit A, entitled “Scope of Work”, which is attached hereto and
made a part hereof. The Company and Consultant, by mutual agreement, may alter,
amend or supplement the Scope of Work. The Consultant shall control the
location, time, method and process by which he performs the services and
accomplishes the tasks in the Scope of Work provided he meets established
deadlines and, where possible, schedule the performance of the Consultant’s
services in conjunction with Company employees to minimize scheduling conflicts.
The Consultant will personally perform the services provided for herein.

 

  3. Payments

During the term of this Agreement and subject to this Agreement’s terms, CONSOL
shall pay the Consultant $725,000 per year, payable in equal monthly
installments in arrears, for the performance of the services set forth in the
Scope of Work (the “Annual Payment”). The Company shall make available
reasonable and necessary clerical support to the Consultant at an annual cost
not to exceed $50,000.

In addition, the Consultant shall be reimbursed for all actual reasonable,
customary and usual out-of-pocket business-related expenses (“Expenses”)
incurred on behalf of the Company, after submission and approval of invoices or
expense reports, which shall be submitted monthly. To the extent that any
reimbursements under this Agreement are taxable reimbursements, any such
reimbursements payable to the Consultant shall be paid no later than December 31
of the year following the year in which the expense was incurred; provided, that
the amount of expenses reimbursed in one year shall not affect the amount
eligible for reimbursement in any subsequent year and the Consultant’s right to
reimbursement under this Agreement will not be subject to liquidation or
exchange for another benefit.

In the event the Agreement is terminated by the Consultant, is terminated by the
Company for Cause (as defined below), or the Consultant dies or is disabled to
the point that he can no longer provide the services in the Scope of Work, the
Company shall only pay (i) the pro rata portion of the Annual Payment for
services through the end of the month in which termination occurs, and (ii) any
Expenses incurred through the date of termination.



--------------------------------------------------------------------------------

 

In the event the Agreement is terminated by the Company other than for Cause,
the Company shall pay (i) the pro rata portion of the Annual Payment earned for
services performed through the date of termination plus (if the Consultant
executes, and does not revoke, a general release of claims (excluding any claims
arising under or in respect of Consultant’s rights under Section 10 of this
Agreement) mutually acceptable to both parties and delivers the release to the
Company on or before the 52nd day following the termination date) the balance of
the Annual Payment, if any, that would have otherwise been paid during the Term
or Renewal Term, as the case may be, if the Agreement had not been terminated,
and (ii) any Expenses incurred by the Consultant through the date of
termination. For purposes of this Agreement, “Cause” means material breach of
this Agreement by the Consultant, provided that to the extent curable such
breach continues unabated for 20 days after receipt by Consultant of written
notice from the Company containing a reasonable description of the alleged
continuing material breach by Consultant.

No amounts other than those payable under this paragraph 3 shall be payable by
the Company to the Consultant as compensation for the services provided by
Consultant in accordance with this Agreement and the Consultant shall not
qualify for any Company-provided employee benefits by virtue of this Agreement
(other than those benefits provided to the Consultant pursuant to his membership
on the CONSOL Board of Directors).

 

  4. Independent Contractor

In the performance of services hereunder, the Consultant shall at all times be
acting as an independent contractor and not as an employee, servant or agent of
the Company, and the Company will have no right to determine or control the
details, means or methods by which the Consultant performs his services or,
except as provided in paragraph 2 and Exhibit A, the particular hours or days or
number of hours or days of work. The Consultant shall have no power or authority
to commit, bind or incur any obligation on behalf of the Company except as
outlined in writing by CONSOL’s Chief Executive Officer or his designated
representative and then only as may be necessary or appropriate in connection
with the performance of the Consultant’s services pursuant to this Agreement.

 

  5. Confidentiality and Ownership of Work Product

During the term of this Agreement and thereafter, all documents, data and other
information which have not been made public and which come into the Consultant’s
possession or attention from the Company in the course of his rendition of
services under this Agreement shall be the Company’s sole property and shall not
be used by the Consultant, except as may be necessary in the rendition of such
services. Such documents, data and other information shall not be released or
disclosed by the Consultant to anyone without the Company’s written consent
(except where required by applicable laws, rules, regulations, court order or
subpoena, copies of which shall be timely furnished to the Company prior to
release or disclosure).

All reports, documents, data, presentations and other material prepared by the
Consultant in the course of the performance of services pursuant to this
Agreement shall be and remain the Company’s sole property in which the
Consultant shall have no proprietary rights (including, but not limited to,
copyright). The provisions of this paragraph shall survive and be binding upon
the Consultant after termination of this Agreement. The Consultant shall, at the
termination of this Agreement for any reason or upon a request from the Company,
return or, as the case may be, provide such documents, data and other material
referred to herein, including any copies or summaries thereof, to the Company.

 

2



--------------------------------------------------------------------------------

 

  6. Non-Compete

Except as otherwise provided below, during the term of this Agreement, the
Consultant shall not provide services (including, but not limited to,
consulting, advising or employment) to any Competing Business. Also, during the
term of this Agreement and for a period of two (2) years thereafter, the
Consultant will not: directly or indirectly engage in a Competing Business,
including, but not limited to, as an officer, director, proprietor, employee,
partner, investor (other than as a holder of less than 1% of the outstanding
capital stock of a publicly traded entity or an investment in any private
business in which the investment of Consultant is less than $500,000),
consultant, advisor, agent or sales representative, in any geographic region in
which the Company offers products or services or conducts, has conducted or is
planning to conduct business. A “Competing Business” shall be one that offers or
is preparing to offer any products or services that are the same as or similar
to or in competition with any of the products or services then offered by or
then being prepared to be offered by any line of business of the Company. The
Consultant’s services as a director on the boards of directors of Transocean
Inc. and El Paso Corporation are expressly excluded from the provisions of this
paragraph 6.

The Consultant acknowledges that the restrictions set forth in this paragraph 6
are reasonable because the Company offers its products and services and/or plans
to offer its products and services in a broad, changing geographic market. The
Consultant further covenants and agrees that the geographic, length of term and
types of activities restricted contained in this Agreement are reasonable and
necessary to protect the legitimate business interests of the Company because of
the scope of the Company’s business. In the event that a court of competent
jurisdiction shall determine that one or more of the provisions of this
paragraph 6 is so broad as to be unenforceable, then such provision shall be
deemed to be reduced in scope or length, as the case may be, to the extent
required to make this paragraph enforceable. If the Consultant violates the
provisions of this paragraph 6, the periods described herein shall be extended
by that number of days which equals the aggregate of all days during which at
any time any such violations occurred.

 

  7. Non-Disparagement

The Consultant agrees not to disparage the services, products, customers,
directors or employees of the Company during the term of the Agreement and for
two years thereafter.

 

  8. Representations, Warranties and Covenants

The Consultant covenants that the services performed hereunder will be performed
in all material respects in accordance with any statutes, regulations,
ordinances or contracts applicable to the services covered hereunder, and will
be performed in all material respects in accordance with sound technical
principles and prudent business custom and usage.

The Consultant further represents and warrants that he is not an official,
employee or representative of any government or of any department, agency or
instrumentality of any government or official, representative, agent or
candidate of any political party and covenants that he shall not become such
during the term of this Agreement.

 

  9. Taxes

The Consultant shall be responsible for and pay any and all taxes or charges
assessed against him or for which he is liable in connection with his
performance of services hereunder and the receipt of the Annual Payment from the
Company for such services, including, but not limited to, federal, state or
local income

 

3



--------------------------------------------------------------------------------

taxes, social security, unemployment, Medicare, and agrees to indemnify the
Company and hold the Company harmless against any and all claims or liability
for income, corporation, excess profits, and other taxes or withholdings, and
fines, penalties and interest thereon assessed or levied by the government of
the United States or any state or local government, or by the government of any
other country or any political subdivision thereof against the Consultant or
against the Company for or on account of any remuneration made to or earned by
the Consultant hereunder.

 

  10. Indemnity

The Company shall indemnify, defend and hold harmless the Consultant for any
damages or losses claimed by a third party, except to the extent that the
Consultant is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from the Consultant’s gross negligence, willful
misconduct or fraud. The provisions of this paragraph shall survive and be
binding upon the Company after termination of this Agreement. This paragraph
does not apply to tax liability.

 

  11. Termination

The results of the Consultant’s services shall be subject to the Company’s
review and approval. Notwithstanding paragraph 1 of this Agreement, the Company
or the Consultant shall have the right to terminate this Agreement at any time
and for any reason by giving thirty (30) days written notice to the other party.
The Company may terminate this Agreement immediately for Cause, and this
Agreement shall terminate immediately if the Consultant dies or becomes
disabled.

 

  12. Waiver

The failure of either party hereto to enforce any right under this Agreement
shall not be construed to be a waiver of that right, or of damages caused
thereby, or of any other rights under this Agreement.

 

  13. Assignment

The Consultant shall not assign or transfer his rights and obligations under
this Agreement without the prior written consent of the Company and any such
unauthorized assignment or transfer shall be void and of no effect. The Company
may assign this Agreement without the Consultant’s consent.

 

  14. Applicable Law

This Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Pennsylvania, without giving effect to its conflict or
choice of law provisions.

 

  15. Scope of this Agreement

This Agreement constitutes the entire agreement between the Company and the
Consultant as to the subject matter described herein. This Agreement may not be
changed in any way except by written instrument signed by both the Company and
the Consultant. Notwithstanding the foregoing or any provision of this Agreement
to the contrary, the Company may at any time (without the consent of the
Consultant) modify, amend or terminate any or all of the provisions of this
Agreement or take any other action, to the extent necessary or advisable, to
conform the provisions of this Agreement or the benefits provided thereunder
with Section 409A of the Code, the regulations issued thereunder or an exception
thereto.

 

4



--------------------------------------------------------------------------------

 

  16. Code Section 409A

The provisions of this Agreement will be administered, interpreted and construed
in a manner intended to comply with Section 409A (“Section 409A”) of the
Internal Revenue Code of 1986, as amended (the “Code”), the regulations issued
thereunder or any exception thereto. Notwithstanding anything in this Agreement
to the contrary, any compensation that is designated under this Agreement as
payable upon the Consultant’s termination of service or this Agreement shall be
payable only upon the Consultant’s “separation from service” with the Company
within the meaning of Section 409A and, except as provided below, any such
compensation or benefits shall not be paid, or, in the case of installments,
shall not commence payment, until the sixtieth (60th) day following the
Consultant’s separation from service. Any installment payments that would have
been made to the Consultant during the sixty (60) day period immediately
following the Consultant’s separation from service but for the preceding
sentence shall be paid to the Consultant on such sixtieth (60th) day and the
remaining payments shall be made as provided in this Agreement. For purposes of
this Agreement, the right to receive a payment, including each monthly
installment payment, shall be treated as a right to receive a separate payment
and, accordingly, each installment payment shall at all times be considered a
separate and distinct payment as permitted under Section 409A. The Consultant
shall have no right to designate the date of any payment under this Agreement.
The Company reserves the right to accelerate and/or defer any payment to the
extent permitted and consistent with Section 409A or an exception
thereto. Notwithstanding any provision of this Agreement to the contrary, to the
extent that a payment hereunder is subject to Section 409A of the Code (and not
excepted therefrom) and payable on account of a separation from service, such
payment shall be delayed for a period of six months after the date of
termination (or, if earlier, the death of the Consultant) if the Consultant is a
“specified employee” (as defined in Section 409A of the Code and determined in
accordance with the procedures established by the Company). Any payment that
would otherwise have been due or owing during such six-month period will be paid
immediately following the end of the six-month period in the month following the
month containing the six-month anniversary of the date of termination.

Notwithstanding any provision of this Agreement to the contrary, the Consultant
acknowledges and agrees that the Company shall not be liable for, and nothing
provided or contained in this Agreement will be construed to obligate or cause
the Company to be liable for, any tax, interest or penalties imposed on the
Consultant related to or arising with respect to this Agreement, including any
violation of Code Section 409A, whether such violation arises under this
Agreement or any other arrangement.

 

5



--------------------------------------------------------------------------------

 

[Signature Page for Consulting Agreement with John Whitmire]

IN WITNESS WHEREOF, the Company and the Consultant have caused this Agreement to
be executed as of the day and year first above written.

 

CONSOL ENERGY INC.

 

J. Brett Harvey Chairman, President and Chief Executive Officer Date: CONSULTANT

 

John Whitmire Date:

 

6



--------------------------------------------------------------------------------

 

Exhibit A

SCOPE OF WORK AND TITLE

The scope of services to be provided by the Consultant is as follows:

 

  •  

Providing high-level strategic advice to the Chief Executive Officer or such
other executive as the Company may reasonably request.

 

  •  

Providing market analysis and recommendations.

 

  •  

Providing any other services as reasonably requested by the Company and agreed
to by Consultant.

* It is expected that the Consultant will spend approximately 20% of his working
time in providing the foregoing services.

 

A-1